UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL O. MAHLER,                              DOCKET NUMBER
                  Appellant,                         DC-3443-15-1192-I-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: December 28, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Michael O. Mahler, Baltimore, Maryland, pro se.

           Stephanie Sneed, Esquire, Bethesda, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction his appeal concerning his alleged nonselection
     for a position and a negative suitability determination.        Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprec edential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identifie d by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with r equired procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record clo sed. Title 5
     of the Code of Federal Regulations, section 1201.115 ( 5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, we conclude that the petitioner
     has not established any basis under section 1201.115 for granting the petition for
     review. Therefore, we DENY the petition for review and AFFIRM the initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2         The appellant was an employee of Magnificus Corporation assigned to work
     at the agency’s Walter Reed National Military Medical Center as a contract nurse
     practitioner.   Initial Appeal File (IAF), Tab 2 at 2-3, 10, Tab 6 at 2.           In
     March 2015, Magnificus Corporation terminated his employment for alleged
     performance reasons. IAF, Tab 2 at 3, 10-11, Tab 6 at 2. The appellant filed a
     formal equal employment opportunity (EEO) complaint with the agency, raising
     claims of a hostile work environment and discrimination based on race, color,
     national origin, sex, religion, age, and reprisal for prior EEO activity. IAF, Tab 2
     at 23. In a final agency decision (FAD) dated September 15, 2015, the agency
     dismissed his EEO complaint for failure to state a claim. Id. at 23-27. The FAD
     stated that his “complaint constitutes a mixed case complaint, in that the claim(s)
     raised involve actions that are appealable to the Merit Systems Protection Board,”
     id. at 23, and informed him how to file an appeal with the Board, id. at 25-27.
     The appellant subsequently filed the instant appeal attempting to challenge,
     among other things, his termination, a negative suitability determination, a hostile
                                                                                        3

     working environment, and “totally false accusations [and] statements.”         IAF,
     Tab 1, Tab 2 at 9-11.
¶3           The administrative judge informed the appellant that the Board may lack the
     authority to consider his appeal because of his status as a contractor rather than a
     Federal employee and because he did not appear to have been subjected to a
     negative suitability determination as defined by the applicable regulations in
     5 C.F.R. part 731. IAF, Tab 4. The administrative judge ordered him to file
     evidence and argument constituting at least a nonfrivolous allegation of facts that,
     if proven, could establish the Board’s jurisdiction over his appeal. Id. at 3-4.
     The appellant did not file a timely response, but the agency filed a motion to
     dismiss for lack of jurisdiction.      IAF, Tab 5.     The agency asserted that the
     appellant cannot appeal his termination to the Board because he was a contractor
     rather than a Federal employee and that the suitability reg ulations are
     inapplicable because the appellant was neither an applicant for nor appointee to a
     Federal position.      Id. at 5-6.   The appellant responded that he had been a
     contractor since March 2011, “Labor Laws/FMLA 2 Laws were violated,” he had
     been retaliated against and subjected to a hostile work environment, and he
     “suffered a negative suitability determination[] because there was no due process
     of claims levied against [him]” and he did not obtain other employment after the
     agency told prospective employers that he was “ineligible for rehire.”         IAF,
     Tab 6.
¶4           In an initial decision issued without holding the requested hearing, the
     administrative judge dismissed the appeal for lack of jurisdiction. IAF, Tab 7,
     Initial Decision (ID). The administrative judge found that the unrefuted record
     demonstrated that the appellant was a contractor who did not qualify as an
     “employee” within the meaning of 5 U.S.C. § 7511(a) and thus he could not
     appeal his termination as an adverse action under 5 U.S.C. chapter 75. ID at 3.


     2
         FMLA is an abbreviation for the Family and Medical Leave Act of 1993.
                                                                                            4

     The administrative judge further found that the appellant failed to make a
     nonfrivolous allegation that he had been subjected to a negative suitability
     determination that could give rise to Board jurisdiction pursuant to 5 C.F.R.
     part 731. ID at 3-4.
¶5         The appellant has filed a petition for review, which the agency has opposed.
     Petition for Review (PFR) File, Tabs 1, 3.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶6         On review, the appellant states that he has been “summarily dismissed
     without due process.”     PFR File, Tab 1 at 3.      To the extent the appellant is
     arguing that the administrative judge erred by failing to hold a jurisdictional
     hearing, we discern no error by the administrative judge. An individual is only
     entitled to a jurisdictional hearing when he makes a nonfrivolous allegation of
     jurisdiction. Garcia v. Department of Homeland Security, 437 F.3d 1322, 1344
     (Fed. Cir. 2006) (en banc); Burgess v. Merit Systems Protection Board, 758 F.2d
     641, 643 (Fed. Cir. 1985). A “nonfrivolous allegation” of jurisdiction is a claim
     of facts that, if proven, could establish that the Board has jurisdicti on over the
     appeal. See Staats v. U.S. Postal Service, 99 F.3d 1120, 1125 (Fed. Cir. 1996);
     5 C.F.R. § 1201.4(s). Mere pro forma allegations are insufficient to satisfy the
     nonfrivolous standard. Lara v. Department of Homeland Security, 101 M.S.P.R.
     190, ¶ 7 (2006).    For the following reasons, we agree with the administrative
     judge that the appellant failed to raise a nonfrivolous allegation of jurisdiction .
¶7         The Board generally does not have jurisdiction over appeals by employees
     of private contractors with the Federal Government.          For example, 5 U.S.C.
     chapter 75, the statute governing most personnel actions appealable to the Board,
     limits appeal rights to an “employee,” which is defined to cover only certain
     individuals in the competitive service or the excepted service.              5 U.S.C.
     §§ 7511(a)(1), 7513(d). An employee of a contractor is not in the competitive
     service or the excepted service.      See Thompson v. Merit Systems Protection
                                                                                           5

     Board, 421 F.3d 1336, 1338 (Fed. Cir. 2005). On review, the appellant does not
     challenge the administrative judge’s determinations that he was not an
     “employee” within the meaning of 5 U.S.C. § 7511(a) entitled to appeal an
     adverse action under 5 U.S.C. chapter 75 and that he failed to make a
     nonfrivolous allegation of jurisdiction pursuant to the “suitability” regulations at
     5 C.F.R. part 731.     We find no basis to disturb the administrative judge’s
     determinations, and we conclude that the administrative judge properly dismissed
     his appeal without a hearing. 3
¶8         The appellant also asserts on review that he has been denied several
     positions due to slanderous statements provided by the agency or Magnificus
     Corporation. PFR File, Tab 1 at 3. The appellant has failed to show that the
     Board has jurisdiction to consider such claims pursuant to any law, rule, or
     regulation. See Paul v. Department of Agriculture, 66 M.S.P.R. 643, 650 (1995)
     (finding that the Board lacked jurisdiction over the appellant’s allegations of
     tortious acts including defamation, interference with his employment relations
     with the agency, putting him in a false light, and intentionally inflicting mental
     distress).   We find that the appellant’s cursory assertion on review is not of
     sufficient weight to warrant disturbing the administrative j udge’s jurisdictional
     analysis.
¶9         The appellant further claims that he was issued a “Notification of
     Abeyance” and his clinical practice will be investigated because of the
     purportedly false and slanderous statements. PFR File, Tab 1 at 3. However,
     suspending the appellant’s medical credentials is not in itself an adverse action
     appealable to the Board. See 5 U.S.C. § 7512; Sage v. Department of the Army,




     3
       To the extent that the appellant is asserting on review that the agency terminated his
     employment without affording him due process, such a claim does not confer upon the
     Board an independent jurisdictional basis to review matters outside its statutory
     jurisdiction. See Riddick v. Department of the Navy, 41 M.S.P.R. 369, 372 (1989).
                                                                                            6

      108 M.S.P.R. 398, ¶ 8 (2008); 5 C.F.R. § 752.401. We find that these claims
      provide no basis for disturbing the administrative judge’s jurisdictional analysis.
¶10         We note that, before filing his Board appeal, the appellant pursued an EEO
      complaint against the agency raising various allegations of discrimination and
      retaliation.   IAF, Tab 2 at 23.      The FAD informed him that his “complaint
      constitutes a mixed case complaint, in that the claim(s) raised involved actions
      that are appealable to the Merit Systems Protection Board,” id. at 23, and
      informed him how to file a Board appeal, id. at 25-27. As we have explained,
      however, the appellant’s claims do not involve matters that he can appeal to the
      Board, and the Board is not authorized to consider his claims of discrimination
      and retaliation absent an otherwise appealable action. 4         See, e.g., Wren v.
      Department of the Army, 2 M.S.P.R. 1, 2 (1980), aff’d, 681 F.2d 867 (D.C. Cir.
      1982). The agency erroneously providing the appellant mixed-case appeal rights
      in the FAD cannot and does not vest the Board with jurisdiction, which is limited
      by statute, rule, and regulation.       See Powell v. Department of the Army,
      9 M.S.P.R. 237, 238 (1981); see also Sage, 108 M.S.P.R. 398, ¶ 8 (stating that an
      agency cannot through its own actions confer or take away Board jurisdiction).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
             You have the right to request review of this final decision by the
      U.S. Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit

      4
        The appellant’s jurisdictional reply below also alleged that “Labor Laws/FMLA Laws
      were violated.” IAF, Tab 6 at 2. These claims are not matters that the Board is
      authorized to consider absent an otherwise appealable action. See Clarry v. Department
      of Transportation, 18 M.S.P.R. 147, 153 (1983) (holding that the Board lacks
      jurisdiction to determine whether an agency action constitutes and unfair labor
      practice), aff’d, 795 F.2d 1016 (Fed. Cir. 1986) (Table); 5 C.F.R. §§ 1201.1—1201.3
      (identifying the subject matters over which the Board has jurisdiction).
                                                                                  7

                             717 Madison Place, N.W.
                              Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order.       See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.